               Case 20-10343-LSS          Doc 168      Filed 03/12/20      Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

BOY SCOUTS OF AMERICA AND                                 Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                       (Jointly Administered)

                        Debtors.                          Re: Docket No. 167


        AMENDED ENTRY OF APPEARANCE AND REQUEST FOR
   NOTICES OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
PURSUANT TO FED. R. BANKR. P. 2002 AND 9010 AND DEL. BANKR. L.R. 2002-1(d)

         PLEASE TAKE NOTICE THAT, pursuant to Rules 2002(g) and 9010(b) of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), section 1109(b) of title 11 of the

United States Code, 11 U.S.C. § 101 et seq. (“Bankruptcy Code”), and Del. Bankr. L.R.

2002-1(d), counsel listed below enters their amended appearance as proposed counsel to the

Official Committee of Unsecured Creditors (the “Committee”), and requests that the Committee

be added to the official mailing matrix and service lists in these cases and that copies of all

pleadings, motions, notices, and other papers, filed or served, in these cases or any proceeding

herein, be served upon the below-listed counsel at the following mailing or e-mail addresses or

facsimile numbers:




1
   The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
              Case 20-10343-LSS          Doc 168      Filed 03/12/20    Page 2 of 3




Thomas Moers Mayer, Esquire                        Kurt F. Gwynne, Esquire
Rachael Ringer, Esquire                            Katelin A Morales, Esquire
David E. Blabey, Jr., Esquire                      REED SMITH LLP
Jennifer R. Sharret, Esquire                       1201 N. Market Street, Suite 1500
Megan M. Wasson, Esquire                           Wilmington, DE 19801
KRAMER LEVIN NAFTALIS                              Telephone: (302) 778-7500
& FRANKEL LLP                                      Facsimile: (302) 778-7575
1177 Avenue of the Americas                        E-mail: kgwynne@reedsmith.com
New York, NY 10036                                 E-mail: kmorales@reedsmith.com
Telephone: (212) 715-9100
Facsimile: (212) 715-8000
E-mail: tmayer@kramerlevin.com
E-mail: rringer@kramerlevin.com
E-mail: dblabey@kramerlevin.com
E-mail: jsharret@kramerlevin.com
E-mail: mwasson@kramerlevin.com

       PLEASE TAKE FURTHER NOTICE THAT, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in

the above-mentioned Bankruptcy Rules, but also includes, without limitation, all orders and

notices of applications, motions, petitions, pleadings, requests, complaints, disclosure statements,

plans, or demands, whether formal or informal, written or oral or transmitted or conveyed by

mail delivery, telephone, telegraph, or otherwise, in these cases.

       This Notice of Appearance and any subsequent appearance, pleading, claim, or suit are

not intended as, nor shall be deemed, a consent to or waiver of the Committee’s: (i) right to have

final orders in non-core matters entered only after de novo review by a district judge; (ii) right to

trial by jury in any proceeding so triable herein or in any case, controversy, or proceeding related

hereto; (iii) right to have the reference withdrawn by the United States District Court in any

matter subject to mandatory or discretionary withdrawal; or (iv) other rights, claim, actions,

defenses, setoffs, or recoupments to which the Committee is or may be entitled under any

agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments expressly are reserved.




                                                -2-
            Case 20-10343-LSS   Doc 168    Filed 03/12/20   Page 3 of 3




Dated: March 12, 2020                      Respectfully submitted,
       Wilmington, Delaware
                                           REED SMITH LLP

                                   By:     /s/ Kurt F. Gwynne
                                           Kurt F. Gwynne (No. 3951)
                                           Katelin A. Morales (No. 6683)
                                           1201 North Market Street, Suite 1500
                                           Wilmington, DE 19801
                                           Telephone: (302) 778-7500
                                           Facsimile: (302) 778-7575
                                           E-mail: kgwynne@reedsmith.com

                                           Proposed Delaware Counsel to the Official
                                           Committee of Unsecured Creditors




                                     -3-
